Citation Nr: 0521048	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-33 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
head injury with migraine headaches.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1975 to June 
1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The appeals are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran seeks service connection for a back disorder and 
to reopen his claim of service connection for a head injury 
with migraine headaches.

With respect to the veteran's attempt to reopen his claim of 
service connection for a head injury with migraine headaches, 
the Board notes that the veteran testified during a May 2004 
regional office hearing that he had been involved in an 
automobile accident in September 1976 or September 1977.  The 
service department, however, has only been asked to furnish 
any line of duty determination for a motor vehicle accident 
in 1976.  

The provisions of 38 U.S.C.A. § 5103A (West 2002) require 
that VA assist the veteran by making reasonable efforts to 
obtain information that would corroborate the veteran's 
statements.  In view of the foregoing, the Board must find 
that another remand is warranted, in order to ensure the 
proper development of the matter.  Accordingly, the RO should 
attempt to obtain in the line of duty determinations for a 
motor vehicle accident in 1977.

As to the veteran's claim of service connection for a back 
disorder, it is noted that the veteran submitted additional 
evidence in November 2004, after the case was certified to 
the Board.  This evidence included treatment records from the 
Head & Spine Institute of Texas, P.A.; Paul a. Vaughan, M.D.; 
Woodhill Diagnostic Imaging Center radiology reports; Texas 
Imaging & Diagnostic Center; and Frances L. Tompkins, M.D.  
This evidence included accounts and treatment for work 
related injuries.

The aforementioned evidence has not yet been considered by 
the RO.  Due process requirements provide that the RO must 
consider this evidence and send the veteran an appropriate 
supplemental statement of the case (SSOC), absent a waiver of 
initial review by the veteran or his representative.  The 
appellant did not waive his right to have this new evidence 
initially considered by the RO. Remand for such consideration 
is required.  In this case, no such waiver has been 
submitted.  38 C.F.R. §§ 19.31, 20.1304 (2004); see also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
234 F.3d 682 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the service 
department and request that they furnish 
in the line of duty determinations for 
motor vehicle accidents in Germany in 
1977.

2.  After conducting any additional 
indicated development, the RO should 
again review the record.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C.A. §§ 5109B, 7112).



	                  
_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




